                                                                        Case 2:18-cv-00567-RDP Document 17 Filed 04/15/19 Page 1 of 1
                                                                                                                                                                          1\EO
                                                                                                                                                                                                            FILED
, Court Clerk                                                                                                                                                                                      2019 Apr-17 PM 05:34
                                                                                                                                                                                                   U.S. DISTRICT COURT
istrict Court                                                                                                                                                                                          N.D. OF ALABAMA
,. Courthouse
nue North
bama 35203
                                          ~-                     '
                                                                        Ill \I\ \\\\1\\\1111 \II \II
                                 c-,
                                 rif::.
                                                 .-...... -~-
                                               ~;,               '-t;)rr 7013
                                                                't•
                                                                                  0600 DODD 7070 0944
                           'JCefv Asorv              . ...
                          '"C      e(f U     Cf-f[:
                         ·~ efve(f Danseaied CffE:o
                            e111ed      mag
                          ..        Wlo C e(f
                                · w10 P: Or,,,e,-,ts
                              qr-I

                                      1
                                         Ostc1
                                                   9e
                                            , '" onu,,·
                                          ' " ' r,

                                                    ·<10,-,




                      L--
                        ~
                        ~


                                                                                                     Barbara Murdock
             1                                                                                     350817th Avenue N
  sttU~'
     ~ \.'at\\\~
                 "                                                                             Birmingham, Alabama 35234-2208
                                                                                                                                                                                     ,...,.
                                                                                                                                                                                     ....
                                                                                                                                                                                              .)



                                                                                                                                                                                            ;,")




                                 cou'ri.'
          , 's o1s1i1CI o< ~v,<>P-,t.P,                               NIXIE                    326            DC             l.                      0004/09/19
          u. .    ~   o,s,~,c,
      ~O~'\-\'c.\1-

                                                                      BC:
                                                                                  RETURN TO SENDER
                                                                            NOT DELIVERABLE AS ADDRESSED
                                                                                  UNABLE TO FORWARD
                                                                             35203203799
                                                                                                                                                                      I
                                                                                  II   I   I    I        ll l
                                                                             lliHiiiillf_,llllfilJllHl111JI
                                                                                                                     I   f'I2247N099110-01607
                                                                                                                            'l jl  I
                                                                                                                                          II   ii Ill I I   I   .,-
                                                                                                                                       lJi.flflif'flllllj1HflU!l I    \
                                                                             Ht    I IH!       H !   I    l     HI       .        ll~I!   ! fll If        J    •      !
                                                                                                                                                                                 !    )
